UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1869


WILLIAM N. PIZARRO,

                Plaintiff - Appellant,

          v.

MCDONALD'S RESTAURANT; JOSELIN CABRERA; JOHN DOE; JANE DOE;
BETOR FOODS INC.; GALLAGHER BASSET SERVICES INC.; SPARTA
INSURANCE; MCDONALD'S CORPORATION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:12-cv-01440-JMC)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William N. Pizarro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William N. Pizarro appeals the district court’s order

transferring      his     civil    action     to    the     United       States    District

Court for the District of Massachusetts.                           The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2012).                         The magistrate judge

recommended       that    relief    be     denied     and    advised        Pizarro      that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

            The     timely        filing     of     specific        objections          to    a

magistrate       judge’s    recommendation           is     necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been        warned      of      the     consequences            of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also    Thomas     v.     Arn,    474     U.S.     140    (1985).

Pizarro    has     waived        appellate        review     by     failing        to    file

objections       after    receiving        proper    notice.             Accordingly,        we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented       in     the    materials

before    this    court    and    argument        would    not     aid    the    decisional

process.

                                                                                   AFFIRMED

                                             2